NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3974
                                       ___________

                                 RUBEN M. COLLAZO,
                                             Appellant

                                             v.

     MOUNT AIRY NO. 1 LLC; LOUIS DENAPLES; DONALD SHIFFER, III;
         JOHN CULETSU; MATTHEW MAGDA; LIANNE ASBURY;
       TREVOR TASETANO; COMMONWEALTH OF PENNSYLVANIA;
    PENNSYLVANIA GAMING CONTROL BOARD; MATT BERNAL; JOSEPH
          SCALZO; KATHLEEN M. STAY; LISA ZOTI; "FLUFFY"
                ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-16-cv-00982)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 23, 2018

               Before: SHWARTZ, KRAUSE and FISHER, Circuit Judges

                            (Opinion filed: January 26, 2018)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Ruben Collazo appeals from the District Court’s order dismissing

his complaint. For the following reasons, we will affirm.

                                            I.

       A.     Background

       Collazo is the founder of a faith-based internet forum for gambling addicts. On

December 17, 2010, he was allegedly seen distributing business cards to advertise his

website at the Mount Airy Casino and Resort in Paradise Township, Pennsylvania (the

“Casino”). By letter dated December 24, 2010, the director of Casino security, Lianne R.

Asbury, notified Collazo that he was no longer permitted on Casino property. Asbury

advised Collazo that he would be subject to eviction and arrest for criminal trespass

should he return to the Casino.

       Collazo was seen on the property again on or about November 29, 2013, and was

arrested and charged with criminal trespass under 18 Pa. Cons. Stat. Ann. § 3503(a)(1)(i).

Collazo was found guilty in the Court of Common Pleas of Monroe County. The

Superior Court of Pennsylvania subsequently affirmed the conviction. Commonwealth v.

Collazo, No. 3210 EDA 2014 (Pa. Super. Ct. Oct. 7, 2015).

       Collazo was arrested again at the Casino on June 20, 2014. It appears that three

Casino staff members (Joseph Scalzo, Kathleen M. Stay, and an individual known as

“Fluffy”) and one patron (Lisa Zoti) gave witness statements to the police about the

alleged trespass. Collazo was initially charged with another criminal trespass offense


                                             2
arising from this incident, but the charge was later reduced to the lesser summary offense

of simple trespass under § 3503(b.1)(1)(i), and the trial court ultimately ordered a nolle

prosequi of that charge.

         Meanwhile, Collazo filed a declaratory judgment action against the Casino in the

Court of Common Pleas of Monroe County. 1 Collazo asserted that his exclusion from

the Casino violated his constitutional rights to due process and free speech, and was

impermissible under § 1515 of the Pennsylvania Race Horse Development and Gaming

Act (the “Gaming Act”), 4 Pa. Cons. Stat. Ann. §§ 1101–1904. The trial court

determined that: (1) Collazo could not prevail on his constitutional claims because the

Casino was not a state actor; and (2) the Casino acted within its authority under § 1515 in

excluding him from its facility. 2 The Pennsylvania Superior Court affirmed. Collazo v.


1
 In addition to the declaratory judgment action, Collazo filed a complaint with the
Gaming Control Board seeking redress for his exclusion from the Casino. The Gaming
Control Board concluded that the Casino was permitted to exclude him pursuant to 4 Pa.
Cons. Stat. § 1515, set forth in note 2 below.
2
    Section 1515 provides:

         A licensed gaming entity may exclude or eject from its licensed facility or
         deny access to interactive gaming any person who is known to it to have
         been convicted of a misdemeanor or felony committed in or on the
         premises of any licensed facility. Nothing in this section or in any other
         law of this Commonwealth shall limit the right of a licensed gaming entity
         to exercise its common law right to exclude or eject permanently from its
         licensed facility or permanently deny access to its interactive gaming any
         person who disrupts the operations of its premises or its interactive gaming,
         threatens the security of its premises or its occupants or is disorderly or
         intoxicated or who threatens the security of its licensed facility or the area
         of a licensed facility where interactive gaming operations are managed,
                                              3
Mount Airy #1, LLC, No. 175 C.D. 2015, 2015 WL 5670831, at *4 (Pa. Commw. Ct.

Sept. 10, 2015) (per curiam) (not precedential).

       B.     District Court proceedings

       In May 2016, Collazo commenced this federal civil rights action in the United

States District Court for the Middle District of Pennsylvania against eleven private

parties, including: the Casino; its former owner, Louis DeNaples; Vice President of

Operations, Matthew Magda; Security Director Asbury; Security Supervisor Trevor

Tasetano; Casino attorney Donald Shiffer, III; Casino employee John Culetsu; Casino

staff members Scalzo, Stay, and Fluffy; and patron Zoti. Collazo also named as

defendants the Commonwealth of Pennsylvania, the Gaming Control Board, and Monroe

County Assistant District Attorney Matt Bernal.

       In the federal complaint, Collazo again claimed that his exclusion from the Casino

violated his constitutional rights. Collazo further claimed that the defendants’ actions

violated his rights under Titles II and III of the Civil Rights Act of 1964 and the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. § 953. He also set forth

claims for malicious prosecution, false arrest, and retaliation. 3 He also asked the District

Court to declare the Casino and “all gaming floors” in Pennsylvania state actors, and to

declare that the Gaming Act fails to provide constitutional protections in violation of the


       administered or controlled.
3
  By way of relief for these claims, Collazo sought compensatory and punitive damages
in excess of $500,000.
                                              4
Bill of Rights as well as Article I, Sections 1, 3, 7, 20, and 26 of the Pennsylvania

Constitution.

       The matter was referred to a Magistrate Judge who recommended that the

complaint be dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B).

Specifically, the Magistrate Judge recommended that Collazo’s claims be dismissed on

the grounds that: the Commonwealth and the Gaming Control Board were entitled to

immunity under the Eleventh Amendment; ADA Bernal was immune from suit for his

role in prosecuting Collazo’s criminal case; Collazo’s challenges to the Gaming Act were

precluded under the doctrines of res judicata and collateral estoppel; Collazo’s claims for

malicious prosecution and unlawful arrest were barred under Heck v. Humphrey, 512
U.S. 477, 483 (1994); 4 and any claims that were previously decided in state court were

barred under the Rooker-Feldman doctrine.

       Collazo filed objections to the Magistrate Judge’s Report and Recommendation,

but the District Court overruled them on the grounds that they were both meritless and

also failed to address the Magistrate’s Report and Recommendation. The District Court

adopted the Report and Recommendation and dismissed the complaint. Collazo

appealed.

                                             II.




4
 The criminal trespass case was still pending at the time of the Magistrate Judge’s Report
and Recommendation.
                                            5
       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the dismissal of a complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

                                            III.

       Having conducted that review, we see no error in the District Court’s decision

to dismiss the complaint under § 1915(a)(2)(B)(ii). For substantially the reasons

provided by the Magistrate Judge in his Report and Recommendation, we agree that

Collazo’s complaint failed to state a claim on which relief may be granted.

       Collazo’s primary argument on appeal is that Magistrate Judge Carlson and

District Judge Mariani should have recused themselves from this matter in light of their

alleged relationship with defendant DeNaples. Because Collazo did not seek recusal in

the District Court, we review for only plain error the judges’ decisions not to recuse. See

Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 166–67 & n.16 (3d Cir. 2004).

       We see no such error. Pursuant to 28 U.S.C. § 455(a), a magistrate or district

court judge must recuse himself “in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a); see also In re Prudential Ins. Co. of Am.

Sales Practice Litig. Agent Actions, 148 F.3d 283, 343 (3d Cir. 1998). Collazo does not

direct us to any evidence in the record of impartiality. In fact, Collazo’s argument in

support of recusal is borrowed entirely from another litigant’s contention that District

Judge Mariani should have recused himself in an unrelated case involving defendant


                                             6
DeNaples. In the absence of any evidence of impartiality in this case, we see no plain

error in the Magistrate Judge’s or District Judge’s decision not to recuse.

       On appeal, Collazo also continues to press his constitutional and statutory

challenges to the Casino’s right to exclude him under 4 Pa. Cons. Stat. Ann. § 1515. We

agree with the Magistrate Judge, however, that principles of res judicata bar these

challenges, as the Commonwealth Court previously addressed them in Collazo’s

declaratory judgment action against the Casino. 5 See McCarter v. Mitcham, 883 F.2d
196, 199 (3d Cir. 1989) (applying Pennsylvania law of res judicata to determine whether

federal-court claims were barred); Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa.

1995) (providing that, under Pennsylvania law, “[a]ny final, valid judgment on the merits

by a court of competent jurisdiction precludes any future suit between the parties or their

privies on the same cause of action”). To the extent that Collazo did not previously assert

these claims against the Commonwealth, the Magistrate Judge correctly concluded that

the Commonwealth is, in any event, entitled to Eleventh Amendment immunity. See

Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73 (2000); 42 Pa. Cons. Stat. Ann. § 8521(b).

In addition, Collazo cannot sue the Gaming Control Board under § 1983 because it is not

a “person.” See Madden v. N.J. State Parole Bd., 438 F.2d 1189, 1190 (3d Cir. 1971).




5
  It was permissible in this case for the Magistrate Judge and District Court to apply res
judicata at the screening stage. See Arizona v. California, 530 U.S. 392, 412 (2000);
Gleash v. Yuswak, 308 F.3d 758, 760-61 (7th Cir. 2002).

                                             7
       Lastly, while Collazo appears to have raised several additional constitutional

challenges concerning the Gaming Control Board’s role in enforcing the Gaming Act, he

lacks standing to do so. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 180 (2000) (providing that, in order to establish Article III standing, a

plaintiff must show, among other things, that he “has suffered an ‘injury in fact’ that is

(a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical”). All of Collazo’s challenges concern § 1514 of the Gaming Act and its

associated regulations. See 4 Pa. Cons. Stat. Ann. § 1514 (directing the Gaming Control

Board to establish, by regulation, a list of persons prohibited from casinos and standards

for exclusion). Collazo was not, however, excluded from the Casino under § 1514, and

he does not allege that he was otherwise injured as a result of the Gaming Control

Board’s actions pursuant to this provision.

                                              IV.

       We have considered Collazo’s remaining arguments on appeal and conclude that

they are meritless. Accordingly, we will affirm the District Court’s order dismissing the

complaint. 6




6
 Any amendment to the complaint would have been futile. See Grayson v. Mayview
State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                           8